                                                                           Case 2:19-cv-00115-RFB-EJY Document 167 Filed 08/07/20 Page 1 of 3



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar No. 6228
                                                                           ADAM R. KNECHT, ESQ.
                                                                       3   Nevada Bar No. 13166
                                                                           6605 Grand Montecito Parkway
                                                                       4   Suite 200
                                                                           Las Vegas, NV 89149
                                                                       5   (702) 384-7000
                                                                           efile@alversontaylor.com
                                                                       6   Attorneys for Energy Group
                                                                           Consultants, Inc.
                                                                       7                             UNITED STATES DISTRICT COURT
                                                                                                          DISTRICT OF NEVADA
                                                                       8
                                                                           ANDREW PERRONG and JAMES EVERETT                         CASE NO.: 2:19-cv-00115-RFB-EJY
                                                                       9   SHELTON, individually and on behalf of all others
                                                                           similarly situated,
                                                                      10
                                                                                  Plaintiffs,                                       STIPULATION AND ORDER TO
ALVERSON TAYLOR & SANDERS




                                                                      11   v.                                                       CONTINUE RESPONSE TO
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                           SPERIAN       ENERGY        CORP.,    a Nevada           PLAINTIFF’S MOTION FOR AN
                                                                      12   corporation, ENERGY GROUP CONSULTANTS,
                                                                           INC., a Kansas Corporation, and BAETYL GROUP             ORDER TO SHOW CAUSE AND
                                                                      13   LLC, a Texas limited liability company,                  FOR SANCTIONS AGAINST
                                       LAS VEGAS, NV 89149




                                                                                                                                    DEFENDANT EGC
                                          (702) 384-7000
                                            LAWYERS




                                                                      14             Defendants

                                                                      15   TOMORROW ENERGY CORP fka SPERIAN
                                                                           ENERGY CORP, a Nevada corporation,
                                                                      16
                                                                                     Cross-Claimant and Third-Party
                                                                      17             Plaintiff,
                                                                           v.
                                                                      18
                                                                           BAETYL GROUP LLC, a Texas limited liability
                                                                      19   company,
                                                                      20             Cross-Defendant, and
                                                                      21   KEVIN SANGUDI, an individual,
                                                                      22             Third-Party Defendant.
                                                                      23   Related     cross-complaints       and     third-party
                                                                           complaints.
                                                                      24

                                                                      25             Defendant ENERGY GROUP CONSULTANTS, INC. (“EGC”) and Plaintiffs ANDREW

                                                                      26   PERRONG and JAMES EVERETT SHELTON (“Plaintiffs”), stipulate to continue EGC’s

                                                                      27   Response to Plaintiffs’ Motion for an Order to Show Cause and for Sanctions Against Defendant

                                                                      28   EGC (“Motion”) as follows:

                                                                                                                                                               AK/26465
                                                                           4829-9797-3611
                                                                           Case 2:19-cv-00115-RFB-EJY Document 167 Filed 08/07/20 Page 2 of 3



                                                                       1          WHEREAS, EGC’s Response to the Motion is due August 7, 2020;
                                                                       2          WHEREAS, EGC requested, and Plaintiffs agreed, to continue EGC’s Response to the
                                                                       3   Motion by one week;
                                                                       4          WHEREAS, EGC does not make this request for purposes of delay;
                                                                       5          THEREFORE, in consideration of the foregoing, IT IS HEREBY STIPULATED AND
                                                                       6   AGREED:
                                                                       7          1.      EGC’s shall respond to the Plaintiffs’ Motion on or before August 14, 2020.
                                                                       8          IT IS STIPULATED.
                                                                       9
                                                                           DATED: August 7, 2020.                           DATED: August 7, 2020.
                                                                      10
                                                                           TERRELL MARSHALL LAW GROUP PLLC ALVERSON TAYLOR & SANDERS
ALVERSON TAYLOR & SANDERS




                                                                      11
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      12   By: /s/ Adrienne D. McEntee_____________         By: /s/ _Adam R. Knecht________
                                                                           Adrienne D. McEntee, Admitted Pro Hac Vice       Kurt R. Bonds, Esq.
                                                                      13   Jennifer Rust Murray, Admitted Pro Hac Vice      Adam R. Knecht, Esq.
                                       LAS VEGAS, NV 89149




                                                                           Email: jmurray@terrellmarshall.com               6605 Grand Montecito Pkwy., Ste. 200
                                          (702) 384-7000
                                            LAWYERS




                                                                      14   Adrienne D. McEntee, Admitted Pro Hac Vice       Las Vegas, NV 89149
                                                                           Email: amcentee@terrellmarshall.com              Attorneys for Energy Group Consultants, Inc.
                                                                      15   936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103
                                                                      16   Telephone: (206) 816‐6603
                                                                           Facsimile: (206) 319‐5450
                                                                      17
                                                                           Anthony I. Paronich, Admitted Pro Hac Vice
                                                                      18   Email: anthony@paronichlaw.com
                                                                           PARONICH LAW, P.C.
                                                                      19   350 Lincoln Street, Suite 2400
                                                                           Hingham, Massachusetts 02043
                                                                      20   Telephone: (617) 485‐0018
                                                                           Facsimile: (508) 318‐8100
                                                                      21
                                                                           Craig B. Friedberg, NSB #004606
                                                                      22   E‐mail: attcbf@cox.net
                                                                           4760 South Pecos Road, Suite 103
                                                                      23   Las Vegas, Nevada 89121
                                                                           Telephone: (702) 435‐7968
                                                                      24   Facsimile: (702) 825‐8071
                                                                      25   Attorneys for Plaintiffs
                                                                      26

                                                                      27
                                                                      28

                                                                                                                         -2-
                                                                           Case 2:19-cv-00115-RFB-EJY Document 167 Filed 08/07/20 Page 3 of 3



                                                                       1                                             ORDER
                                                                       2          IT IS ORDERED THAT Defendant EGC shall respond to the Plaintiffs’ Motion for an
                                                                       3   Order to Show Cause and for Sanctions Against Defendant EGC on or before August 14, 2020.
                                                                       4             IT IS SO ORDERED.
                                                                       5   Date: August 7, 2020.
                                                                                                                                U.S. MAGISTRATE JUDGE
                                                                       6
                                                                           Submitted by:
                                                                       7
                                                                           ALVERSON TAYLOR & SANDERS
                                                                       8

                                                                       9
                                                                           /s/ Adam R. Knecht
                                                                      10   KURT R. BONDS, ESQ.
                                                                           Nevada Bar No. 6228
ALVERSON TAYLOR & SANDERS




                                                                      11   ADAM R. KNECHT, ESQ.
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                           Nevada Bar No. 13166
                                                                      12   6605 Grand Montecito Parkway
                                                                           Suite 200
                                                                      13   Las Vegas, NV 89149
                                       LAS VEGAS, NV 89149




                                                                           (702) 384-7000
                                          (702) 384-7000
                                            LAWYERS




                                                                      14   Attorneys for Energy Group Consultants, Inc.
                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27
                                                                      28

                                                                                                                          -3-
